Judgment reversed upon the law, and new trial granted, with costs to appellant to abide the *861event. The complaint sets out a cause of action for breach of the covenant of quiet enjoyment, which is an implied covenant incident to every lease. The plaintiff also proved on the trial' that there was such a breach. The landlord by making a new agreement with the subtenant, and having the subtenant attorn to him, ousted the plaintiff from possession as effectually as he could have been ousted by the execution of a warrant. (MacGlashan v. Marvin, 185 App. Div. 157.) Blaokmar, P. J., Kelly, Jaycox, Manning and Kelby, JJ., concur.